EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacques L. Etcowicz (Reg No. 41,738) and Robert A. Esposito (Reg No. 65,071) on 06/02/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for saving tire data in an electronic module of a tire pressure monitoring system for a motor vehicle, said electronic module comprising at least one tire sensor, non-volatile random-access memory, flash read-only memory, and an electronic circuit for controlling the electronic module, said method comprising the steps of: detecting, by the at least one tire sensor of the electronic module, the tire data, writing, by the electronic module, the tire data in the non-volatile random-access memory of said electronic module, detecting, by the electronic module, an occurrence of an operating error due to a fault in at least one of the tire sensor, the non-volatile random-access memory, the flash read-only memory or the electronic circuit, and in response to detecting the occurrence of the operating error, and prior to writing over the tire data in the non-volatile random-access memory with new tire data, writing the detected tire data contained in the non-volatile random-access memory into the flash read-only memory at the moment of said occurrence.

2. (Currently Amended) The method as claimed in claim 1, further comprising, if the temperature measured by a temperature sensor of the electronic module at the moment of the occurrence of the operating error is not within a range of values, called the write range, defined by two determined values, disallowance of any writing into the non-volatile random-access memory and one or more iterations of a time out of determined duration, before the writing of the data contained in the non-volatile random-access memory into the flash read-only memory after the temperature has entered the range defined by the two determined values.

4. (Currently Amended) The method as claimed in claim 1, wherein the data contained in the non-volatile random-access memory and written into the flash read-only memory, in response to the occurrence of an electronic module operating error, comprise at least one from among the following parameters, taken from the electronic module: a vehicle speed, a vehicle acceleration, a temperature, a pressure, or a status of a time counter.

5. (Currently Amended) The method as claimed in claim 1, wherein electronic module operating errors causing the writing, into the flash read-only memory, of data contained in the non- volatile random-access memory of said electronic module comprise at least one of: a fault in an oscillator internal or external to an integrated circuit processor of the electronic module; a fault in an analog-to-digital converter of the integrated circuit of the electronic module; and a fault in a memory of the integrated circuit of the electronic module.

7. (Currently Amended) The method as claimed in claim 1, wherein the two determined values of the write range are write limit values for the flash read-only memory of the electronic module which are contained in technical specifications of the electronic module provided by a manufacturer of the flash read-only memory.

9. (Currently Amended) The method as claimed in claim 2, wherein, if an electronic module operating error occurs following a fault in an analog-to-digital converter of said electronic module, then the writing of all of the data contained in the non-volatile random- access memory into the flash read-only memory is performed immediately in response to said electronic module operating error following the fault in the analog-to-digital converter of said electronic module.

10. (Currently Amended) The method as claimed in claim 2, wherein, if the occurrence of an electronic module operating error is linked to a fault in part of a memory plane of the flash read-only memory, and if flash read-only memory are known, then the writing, into said flash read-only memory, of the data contained in the non-volatile random-access memory is performed into an intact portion of said flash read-only memory.

11. (Currently Amended) An electronic module of a tire pressure monitoring system for a motor vehicle comprising: at least one tire sensor; a non-volatile random-access memory capable of storing at least data from the tire sensor; a flash read-only memory on which at least one item of operating software for the electronic module is stored; and an electronic circuit for controlling the electronic module, said electronic module configured to: detect, by the at least one tire sensor of the electronic module, the tire data, writing, by the electronic module, the tire data in the non-volatile random-access memory of said electronic module, detect, by the electronic module, an occurrence of an operating error due to a fault in at least one of the tire sensor, the non-volatile random-access memory, the flash read- only memory or the electronic circuit, and in response to detecting the occurrence of the operating error, and prior to writing over the tire data in the non-volatile random-access memory with new tire data, write the detected tire data contained in the non-volatile random-access memory into the flash read-only memory at the moment of said occurrence.

12. (Currently Amended) A tire pressure monitoring system for a motor vehicle comprising: a central receiver; and an electronic module capable of communicating by means of radiofrequency signals, said electronic module including: at least one tire sensor, a non-volatile random-access memory capable of storing at least data from the tire sensor, a flash read-only memory on which at least one item of operating software for the electronic module is stored, and an electronic circuit for controlling the electronic module, said electronic module configured to: detect, by the at least one tire sensor of the electronic module, the tire data, writing, by the electronic module, the tire data in the non-volatile random-access memory of said electronic module, detect, by the electronic module, an occurrence of an operating error due to a fault in at least one of the tire sensor, the non-volatile random-access memory, the flash read-only memory or the electronic circuit, and in response to detecting the occurrence of the operating error, and prior to writing over the tire data in the non-volatile random-access memory with new tire data, write the detected tire data contained in the non-volatile random- access memory into the flash read-only memory at the moment of said occurrence.

Reasons for Allowance
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest a method for saving tire data in an electronic module of a tire pressure monitoring system “comprising the steps of: detecting, by the at least one tire sensor of the electronic module, the tire data, writing, by the electronic module, the tire data in the non-volatile random-access memory of said electronic module, detecting, by the electronic module, an occurrence of an operating error due to a fault in at least one of the tire sensor, the non-volatile random-access memory, the flash read-only memory or the electronic circuit, and in response to detecting the occurrence of the operating error, and prior to writing over the tire data in the non-volatile random-access memory with new tire data, writing the detected tire data contained in the non-volatile random-access memory into the flash read-only memory at the moment of said occurrence”.

Regarding Claim 11, the prior art of record fails to disclose, teach, or suggest an electronic module of a tire pressure monitoring system “configured to: detect, by the at least one tire sensor of the electronic module, the tire data, writing, by the electronic module, the tire data in the non-volatile random-access memory of said electronic module, detect, by the electronic module, an occurrence of an operating error due to a fault in at least one of the tire sensor, the non-volatile random-access memory, the flash read- only memory or the electronic circuit, and in response to detecting the occurrence of the operating error, and prior to writing over the tire data in the non-volatile random-access memory with new tire data, write the detected tire data contained in the non-volatile random-access memory into the flash read-only memory at the moment of said occurrence”.

Regarding Claim 12, the prior art of record fails to disclose, teach, or suggest a tire pressure monitoring system with an electronic module “configured to: detect, by the at least one tire sensor of the electronic module, the tire data, writing, by the electronic module, the tire data in the non-volatile random-access memory of said electronic module, detect, by the electronic module, an occurrence of an operating error due to a fault in at least one of the tire sensor, the non-volatile random-access memory, the flash read-only memory or the electronic circuit, and in response to detecting the occurrence of the operating error, and prior to writing over the tire data in the non-volatile random-access memory with new tire data, write the detected tire data contained in the non-volatile random- access memory into the flash read-only memory at the moment of said occurrence”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/             Primary Examiner, Art Unit 2685